Citation Nr: 1115709	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  05-29 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for seizures, to include as secondary to exposure to radiation and chemical agents.

2.  Entitlement to service connection for loss of vision, to include as secondary to exposure to radiation and chemical agents.

3.  Entitlement to service connection for blurred vision, to include as secondary to exposure to radiation and chemical agents.

4.  Entitlement to service connection for vertigo, to include as secondary to exposure to radiation and chemical agents.

5.  Entitlement to service connection for encephalopathy, to include as secondary to exposure to radiation and chemical agents.

6.  Entitlement to service connection for depression, to include as secondary to encephalopathy.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from September 1980 to September 1984 and from October 1984 to December 1992.   

In June 2008 the Board of Veterans' Appeals (Board) remanded the issues on appeal to the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO) for additional development.  VA examinations, with nexus opinions, were obtained in April 2010, and the claims were denied in a November 2010 Supplemental Statement of the Case.

As VA examinations and nexus opinions were obtained and added to the claims files in 2010, there has been substantial compliance with the June 2008 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for seizures, loss of vision, blurred vision, vertigo, encephalopathy, and depression; and he has otherwise been assisted in the development of his claim.

2.  The Veteran's statements that he has seizures, loss of vision, blurred vision, vertigo, encephalopathy, and depression due to service are non-competent, non-credible, non-probative evidence.

3.  The April 2010 conclusions by VA examiners, based on physical examination and a review of the claims files, that the Veteran's seizures, loss of vision, blurred vision, vertigo, and encephalopathy are not due to service are competent, credible, and highly probative evidence.

4.  The Veteran does not have seizures that are causally related to service, including exposure to radiation or chemical agents.

5.  The Veteran does not have loss of vision that is causally related to service, including exposure to radiation or chemical agents.

6.  The Veteran does not have blurred vision that is causally related to service, including exposure to radiation or chemical agents.

7.  The Veteran does not have vertigo that is causally related to service, including exposure to radiation or chemical agents.

8.  The Veteran does not have encephalopathy that is causally related to service, including exposure to radiation or chemical agents.

9.  The Veteran does not have depression that is causally related to service or to a service-connected disability.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for seizures, to include as due to exposure to radiation or chemical agents, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for loss of vision, to include as due to exposure to radiation or chemical agents, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for blurred vision, to include as due to exposure to radiation or chemical agents, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.303, 3.307, 3.309 (2010).

4.  The criteria for service connection for vertigo, to include as due to exposure to radiation or chemical agents, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2010).

5.  The criteria for service connection for encephalopathy, to include as due to exposure to radiation or chemical agents, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.303, 3.307, 3.309 (2010).

6.  The criteria for service connection for a depressive disorder, to include as secondary to encephalopathy, have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Initial Considerations

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was sent a letter in March 2003, prior to adjudication, that included the requirements needed to establish entitlement to service connection.  In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical records were subsequently added to the claims files.  

The Veteran was informed in a March 2006 letter that a disability rating and effective date would be assigned if any of his service connection claims was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA examinations and opinions were obtained in April 2010.

The Board concludes that all available evidence that is pertinent to the claim on appeal has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).  Given these matters of record, the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  



Law and Regulations

The Veteran seeks service connection for seizures, loss of vision, blurred vision, vertigo, and encephalopathy, to include as a result of exposure to radiation and chemical agents.  He also seeks service connection for a depressive disorder, to include as secondary to encephalopathy.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims and that the appeals will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of epilepsy and other organic diseases of the nervous system, service connection may be granted if the disease is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board 
must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and 
readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Analysis

Seizures, Loss of Vision, Blurred Vision, Vertigo, and Encephalopathy

The Veteran's service treatment records reveal healing corneal abrasions in August 1983 and a foreign body removed from the right eye in July 1984.  The Veteran complained in October 1981 of a one year history of dizziness and fatigue; the assessment was dizziness of unknown etiology.  It was noted in April 1986 that the Veteran had gotten paint remover in his eye; the assessment was chemical conjunctivitis.  The Veteran complained in November 1988 of being disoriented for about 30 minutes; viral syndrome was diagnosed.  It was reported in December 1988 that there had not been a recurrence of symptoms of nausea, blurred vision, and lightheadedness.  

The Veteran complained on service treatment records in February 1989 of temporary visual loss.  A February 1989 CT of the head was normal.  A separate notation in February 1989 was that the Veteran's symptoms might be due to migraine headaches or a neurological problem.  The Veteran complained of eye trouble on his March 1989 medical history report; his eyes were normal on medical examination in March 1989, with uncorrected distant vision of 20/20 bilaterally.  The Veteran complained in November 1989 of blurred vision; the assessment was rule out complications of migraines, rule out central nervous system.

According to April 1999 records from Oreida Health Care, the Veteran was brought to the Emergency Room after a neighbor noticed him staggering and shaking in his garage, as well as running into the wall and fracturing his nose.  

The Veteran was hospitalized at Crouse Hospital from April to June 1999 with complaints of dizziness, vertigo, diplopia, nausea, and vomiting.  Although an initial CAT scan of the brain showed some questionable lesions at the pons, a subsequent MRI of the brain did not show any lesions.  The discharge diagnosis was encephalopathy of uncertain etiology, possibly cerebral vasculitis.

The Veteran was transferred in June 1999 to Upstate Medical Center for treatment.  He was discharged later in June 1999 with the diagnoses of cognitive motor and sensory dysfunction, encephalopathy, and Raynaud's disease.

The Veteran was hospitalized in June and July 1999 at St. Camillus Health and Rehabilitation Center for a comprehensive program of rehabilitation.  The discharge diagnoses were encephalopathy, vasculitis, cerebrovascular accident, seizure disorder, and history of bipolar disorder.

According to a November 1999 statement from M.L. Proler, M.D., there was a low voltage EEG but no electrographic evidence of focal cerebral lesion and no epileptic findings.
According to a September 2000 neuropsychological report from A. Yozawitz, Ph.D., the Veteran developed encephalopathic symptoms in April 1999, including slurred speech and vertigo, with an apparent grand mal seizure, for which he was hospitalized.  Although the etiology of the Veteran's symptoms remained uncertain, he improved on steroid treatment.  EEGs were abnormal.  Dr. Yozawitz concluded that the Veteran had achieved considerable resolution of cognitive, perceptual, and motor consequences from his encephalopathic episode. 

Private treatment reports dated from May 2001 to March 2003 reveal problems with vertigo and dizziness.

The Veteran was provided a VA neurological evaluation in October 2004.  After review of the claims file and examination of the Veteran, the examiner's impressions were that the Veteran's complaints in service of dizziness, blurred vision, and weakness have no clear diagnosis attached to them and that the protracted illness that began in April 1999 also did not have a clear diagnosis.  Consequently, the examiner concluded that an opinion could not be provided without resorting to speculation.

VA treatment records dated from August to December 2006 include a December 2006 notation that the Veteran's signs and symptoms are consistent with impaired motor function and sensory integrity associated with a nonprogressive disorder of the central nervous system that was acquired in adulthood.

On VA eye evaluation in April 2010, which included review of the claims files and examination of the Veteran, it was concluded that the Veteran's blurred vision was less likely than likely, meaning less than 50 percent probable, caused by or a result of encephalopathy.  According to a June 2010 Addendum, the Veteran's blurred vision was due to refractive error.

On VA brain and spinal cord evaluation in April 2010, which included review of the claims files and examination of the Veteran, it was noted that the Veteran attributed his dizziness and other problems to service exposure to solvents.  He said that he entered college in 1993 and had difficulty with his studies that he had not had in high school.  The examiner diagnosed a history of an isolated generalized seizure without recurrence or the need for chronic medications; an imbalance of uncertain origin, likely central nervous system and psychologically mediated, without objective evidence of vertigo; and organic brain syndrome characterized by left cerebral vertical atrophy, of uncertain etiology.

The examiner in April 2010 concluded that the Veteran problems were not caused by or the result of inservice exposure to radiation or chemical agents because: 
(1) the evidence of the military procedures associated with exposure to radiation and chemical agents make overexposure unlikely, as evidenced by a memorandum regarding respirator fit testing; (2) an MRI of the brain showed a unilateral cerebral deficit, chronic encephalomalacia of the left occipital lobe, and, in the unlikely event that overexposure to radiation or chemicals had occurred, any brain changes would be bilateral; and (3) overexposure would produce acute changes rather than the time-delayed changes found in this case.

The examiner who provided the April 2010 evaluation report reiterated in a September 2010 Addendum that there was no relationship between the dizziness and other problems reported in 1999 and the Veteran's military service.

Although the Veteran complained of dizziness and blurred vision in service, no clear diagnosis is provided and there were no complaints reported after November 1989.  The initial post-service medical evidence of symptoms such as dizziness or slurred speech was not until April 1999, which is more than six years after service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Moreover, the 2010 nexus opinions on file are against the claims.  These opinions, which are based on review of the claims files and physical examination of the Veteran, include a supporting rationale.  

The Veteran's visual complaints were considered to be due to refractive error.  His dizziness and other problems were not due to service, including possible exposure to radiation or chemicals, because overexposure would normally show acute, bilateral brain changes, rather than the eventual findings of a unilateral cerebral deficit of the left occipital lobe.  There is no nexus opinion on file in support any of the claims.  

The Board has considered the Veteran's contentions in this case.  While the Veteran is competent to report his symptoms such as visual problems and dizzy spells, he is not competent to report that he has a chronic disability due to service, including exposure to radiation or chemicals such as solvents.  Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  There is no competent medical evidence in this case which links any of the Veteran's disorders to military service, including exposure to radiation or chemicals.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

None of the disabilities at issue was noted in service after November 1989 or several years after discharge and the only medical nexus opinion on file, which is based on a review of the pertinent evidence and on examination of the Veteran, is against the claims.  Consequently, service connection for seizures, loss of vision, blurred vision, vertigo, and encephalopathy, to include as secondary to exposure to radiation and chemical agents, is denied.

The Board has also considered the doctrine of reasonable doubt in reaching this decision; however, as the preponderance of the evidence is against the service connection claims on appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





Depression

The Veteran's service treatment records do not reveal any complaints or findings of a psychiatric disorder, including depression.

The Veteran was hospitalized in June and July 1999 at St. Camillus Health and Rehabilitation Center for a comprehensive program of rehabilitation.  The discharge diagnoses included a history of bipolar disorder.

Major depression was diagnosed in VA treatment records dated in August 2003.

The Veteran was scheduled for a VA psychiatric evaluation in April 2010, but it is noted in the claims file that he failed to report for this evaluation without explanation.  As he reported for other VA examinations in April 2010, there is no indication that he was not notified of the scheduled examination.  Consequently, the claim will be evaluated based on the evidence currently on file.  See 38 C.F.R. § 3.655 (2010).

While the Veteran is competent to talk about his depression, he is not competent to opine that he has depression due to service.  There were no psychiatric complaints or findings noted in service, there were no complaints or findings until several years after service discharge, and there is no nexus opinion on file in favor of the claim.  Therefore, service connection for depression is also denied.

With respect to the Veteran's alternate contention that he has depression secondary to encephalopathy, because he is not service connected for encephalopathy, he cannot be granted secondary service connection for depression due to encephalopathy.  See 38 C.F.R. § 3.310 (2010).

The Board has also considered the doctrine of reasonable doubt in reaching this decision; however, as the preponderance of the evidence is against the claim for service connection for depression, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for seizures is denied.  

Service connection for loss of vision is denied.  

Service connection for blurred vision is denied.  

Service connection for vertigo is denied.  

Service connection for encephalopathy is denied.  

Service connection for depression is denied.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


